DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/07/2021 have been fully considered but they are not persuasive. The Applicant has argued that the Examiner has disregarded the claim limitation reciting the particle strength index and that the combined teachings of Suwa and Yamaguchi do not teach this feature.  Furthermore, the Applicant further argues that neither Suwa nor Yamaguchi teach a classifying step that would remove fine particle shaving a particle size of 17 micrometers or less.  The Examiner respectfully disagrees.  Regarding the first point, the Examiner has not disregarded the particle strength index recited in pending claim 1, but rather addressed it directly.  The Examiner argued that since Suwa teaches the same procedure using the same materials for forming the ferrite core particles they will inherently possess the same properties, including the particle strength index value as the Applicant’s ferrite core particles.  This is true regardless of how the particle strength index is measured.  The Applicant has provided no evidence to refute this position.  Regarding the classifying step, the Examiner has relied upon the teaching of Suwa which teaches that a classifying step for removing particles with a particle size of less than 20 micrometers provides known benefits to carrier adhesion.  The Applicant has not addressed this position in arguing the advantages of classifying fine particles having a particle size of less than 17 micrometers.  The Applicant’s new claims 12 and 13 are directed to a method.  The method claims were withdrawn from consideration pursuant to the Applicant’s election of Group I (claims 1-7 and 10-11) of the product claims in the response filed 09/10/2020.  As such, new claims 12-13 are withdrawn from consideration.  For all of these reasons the Applicant’s arguments are not found to be persuasive.  

Election/Restrictions
Newly submitted claims 12-13 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the Applicant elected the product claims of Group I (claims 1-7 and 10-11) in the Response to the Restriction Requirement received 09/10/202.  As such, the new claims should have been indicated as withdrawn.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12-13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Suwa et al. (US PGP 2007/0231731) in view of Yamaguchi et al. (US PGP 2007/0243482).
Suwa teaches a ferrite carrier particle for electrophotographic developing comprising a ferrite core material.  While Suwa does not teach a mesh-passing amount as recited by the Applicant in pending claim 1, in embodiments Suwa does teach largely the same procedure for forming the ferrite core particles including the same raw materials in nearly identical amounts (see Example 1 [0067-69]) to what is taught by the Applicant in Example 1 of the instant specification ([0111-116]).   As such, the core particles taught by Suwa would be understood to inherently have a similar particle strength index to the particles taught by the Applicant.  Suwa further teaches that the carrier core has a composition consisting of the elements recited in pending claims 5 and 6.  Example 1 of Suwa teaches very similar molar amounts of Mn, Fe and Mg ot those used by the Applicant in Example 1 of the instant specification (compare 39.7, 49.6 and 9.9 mol, respectively in Suwa [0067] to 37.5, 50.5 and 12.5 mol, respectively in Applicant’s Example 1 [0111]).  The Applicant shows in Table 1 that these molar ratios result in weight percentages of Mn, Fe and Mg within the ranges recited in pending claim 6.  As such, it would be understood that the carrier core particles of Suwa would inherently have weight percentages of these elements within the ranges recited by the Applicant in pending claim 6.  Suwa further teaches that the surface of the carrier core is covered with a resin ([0057]).  The carrier particles are further taught to be combined with a toner to form a two component developer ([0060-65]).  The limitation recited in pending claim 11 stating that the developer according to claim 10 “is used as a replenishment developer” represents an intended use of the developer.  According to the MPEP 2111.02 (II), if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).”
	While Suwa teaches classifying the carrier core particles during the production procedure, Suwa does not specify specific sizes of the mesh openings in the classifying screens.  Yamaguchi teaches a method for providing carrier particles having average particle diameters between 22 and 32 micrometers, which overlaps the range taught by Suwa, wherein the content of particles smaller than 20 micrometers is from 0 to 7% (Abstract).  This is taught to be satisfied by utilizing two or more classifying screens ([0068-73]).  Providing the carrier with these particle size properties is taught to solve the problem of carrier adhesion ([0081]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the classifying screen of Yamaguchi et al. in the classifying step of Suwa et al. in order to minimize or eliminate carrier particles having particle diameters less than 20 micrometers in order to prevent carrier adhesion.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Suwa et al. (US PGP 2007/0231731) in view of Yamaguchi et al. (US PGP 2007/0243482) as applied to claims 1, 5-7 and 10-11 above, and further in view of Kawamuchi et al. (US PGP 2014/0017609).
The complete discussions of Suwa and Yamaguchi above are included herein.  Suwa does not teach a suitable a BET specific surface are for the carrier core particles.
Kawamuchi teaches carrier core particles having a mean particle diameter of 20 to 30 micrometers and a BET specific surface area ranging from 0.15 to 0.25 m2/g ([0032]).  A BET surface area within this range is taught to enhance carrier particle strength ([0033]).  Furthermore, the particle diameter taught by Kawamuchi significantly overlaps the particle diameter range taught by Suwa.  As can be seen, the particle diameter and BET surface area ranges possess values that satisfy the inequalities recited by the Applicant in pending claim 2.  Furthermore, the particle size diameter BET specific surface area values are further taught by Kawamuchi to improve adhesion property with a coating resin in addition to particle strength ([0035]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the classifying screen of Yamaguchi et al. in the classifying step of Suwa et al. in order to minimize or eliminate carrier particles having particle diameters less than 20 micrometers and to have optimized the particle size diameter and BET specific surface area to values within the ranges taught by Kawamuchi et al. in order to perfect the carrier particle strength and resin adhesion properties of the carrier particles.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Suwa et al. (US PGP 2007/0231731) in view of Yamaguchi et al. (US PGP 2007/0243482) as applied to claims 1, 5-7 and 10-11 above, and further in view of Suwa et al. (US PGP 2011/0212399).
The complete discussions of Suwa and Yamaguchi above are included herein.  Suwa does not teach suitable electric resistance and apparent density values for the carrier core particles.
Suwa ‘399 teaches a ferrite carrier core material for an electrophotographic receptor having the same chemical composition taught by Suwa (Abstract).  Furthermore, Suwa ‘399 teaches the carrier core particles should have an electrical resistance within the range of 1 x 106 to 1 x 109 Ω in order to prevent charge leaks, white spots in images and carrier scattering ([0083]).  Suwa ‘399 further teaches that the apparent density of the core material should preferably be between 2.1 and 2.4 g/cm3 in order to prevent deterioration of the fluidity and charge properties of the carrier core ([0094]).  Additionally, Suwa ‘399 teaches that the core particle have a magnetization of 50 to 70 Am2/kg ([0029]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the classifying screen of Yamaguchi et al. in the classifying step of Suwa et al. and to have imparted the carrier particles with electrical resistance, magnetization and apparent density values within the ranges taught by Suwa ‘399.  Furthermore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have optimized the electrical resistance and apparent density of the carrier core particles to values within the ranges taught by Suwa ‘399 in order to perfect the result effective variables associated with these values.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        09/17/2021